Edw. John Roder, Esq. Clyde, New York
We acknowledge receipt of your letter inquiring whether your village clerk has the authority to correct obvious errors in water bills or whether any error in a bill must, in each case, be presented to the village board of trustees for them to correct.
Village Law, Article 11, relates to supply and distribution of water in villages and provides that the function will be performed through a board of water commissioners. Village Law, §§ 3-308 and 3-310
provide that a village board may abolish such a commission and perform this function itself. From your letter we conclude that your village board operates your village water department and the village clerk sends out water bills and receives payment of them.
Water rent bills set or approved by resolution of the village board of trustees, even though obviously erroneous, may be corrected only by the board of trustees. If the error was clerical, committed by the village clerk or the clerk's staff after action by the village board of trustees, the village clerk could correct the clerical error.